FIRST AMENDMENT AGREEMENT

relating to

the Production Sharing Contract for the Sarta Block

between

THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ

and

RELIANCE EXPLORATION & PRODUCTION DMCC
FIRST AMENDMENT AGREEMENT

‘This agreement (the “Agreement”) is entered into as of 1 August 2010 by and between:

a THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ (the
“Government”), and

Q) RELIANCE EXPLORATION & PRODUCTION DMCC, 4 limited liability
company established and existing under the laws of the United Arab Emirates, whose
registered office is at 1-4, Ist Floor, Al Falasi Residence, Center Point Apartment
Building, P.O, Box 125307, Dubai, United Arab Emirates (“Reliance”)

(each a “Party” and collectively, the “Parties”).

RECITALS

1A) The Government and Reliance are parties to a Production Sharing Contract dated 22
December 2006, as amended and restated on 6 November 2007, in respect of the Surta Block
in the Kurdistan Region of Iraq (the “Contract™)

(1) ‘The Parties wish to render void the Government's exercise of the Option of Third Panty
Participation pursuant to a letter to Reliance dated 18 July 2008 (the “TPL Nomination
Letter") in favor of KEPCO, as Third Party Participant in the amount of 20%,

(C) The Parties further wish to amend the Contract to extend the period during which the
Government may exercise the Option of Third Party Participation to enable the Government to
nominate a Third Party Participant. The Parties are further willing to agree to such
amendments of the Contract as are necessary to extend the period during which the Option of
Third Party Participation may be exercised to 3D December 2010.

1 DEFINITIONS AND INTERPRETATION

Ml Unless otherwise defined herein (including the recitals), capitalised terms have the
meanings ascribed to them in the Contract (before amendment by this Agreement).
As used in this Agreement:

“Agreement” is defined in the preamble.
“Agreement Date” is defined in the preamble.
“Claim” is defined in Cliuse 3.4.
2

3.

13

First Amendment Agreement — Sarita

“Contract” is defined in Recital (A).
“Government” is defined in the preamble.
“Reliance” is defined in the preamble,

“TPI Nomination Letter” is defined in Recital (B).

Descriptive headings in this Agreement are for convenience only, do not constitute 4
part of this Agreement, and do not affect the construction or interpretation of this
Agreement. A reference to a “Clause” is a reference to a clause of this Agreement. A
reference to “participating interest” means an undivided interest in the Contract and
in the Petroleum Operations in respect of the entire Contruct Area.

Nothing in this Agreement shall be construed to impair the entitlement of the
Government to exercise the Option of Government Participation in accordance with
Article 4,1 of the Contract,

AMENDMENTS ~ EXTENSION OF OPTION OF THIRD PARTY PARTICPATION

21

22

‘The Contract is amended by Reliance and the Government as of the Agreement Date
as provided in this Clause 2

Anticle 4.9 is amended:

2.2.1 — by deleting in the first paragraph “the date twelve (12) months following the
Effective Date” and replacing it with: “30 December 2010"; and

2.2.2 by deleting in the second paragraph “Before the expiry of a period of eight
(8) months (such period commencing upon the Effective Date) the Parties
shall have caused to have commenced, and prior to the expiry of the twelve
(12) month period following the Effective Date, have fully completed an
investigation carried out into such nominated company” and replacing it
with:

“The Parties shall conduct an investigation into such nominated company",

VOIDING OF TPI NOMINATION LETTER

3

32

33

‘The Partics agree that the TP! Nomination Lever and the nomination of KEPCO as a
Third Party Participant as set out in the TPL Nomination Letter shall be deemed for
all purposes to be withdrawn and void ab initio and without any effect under the
Contract or otherwise

‘The Government shill cause KEPCO never to make any Claim against Reliance or
any other Person arising out of or relating to the purported nomination of such Public
Company as a Third Party Participant pursuant co the TPI Nomination Leuer.

Subject to clause 3.2, Reliance waives and releases the KEPCO from any Claims that

Reliance may have against the Government and KEPCO arising out of or relating to
the nomination of KEPCO as the Third Party Participant pursuant to the TPI
34

First Amendment Agreement ~ Sarta

Nomination Letter, whether known or unknown, The waiver and release includes
any Claims arising out of or related to any cush calls made by Reliance to KEPCO,

For purposes of this Clause 3, “Claim” means any liability, loss, claim, counterclaim,
lien, charge, cost and expense, interest, award, judgment, damages, diminution in value,
fees or other charge.

4. REPRESENTATIONS

4

Reliance represents;

41d

42
443

414

415

Is entry into and performance of this Agreement have been authorised by all
necessary company action.
This Agreement constitutes a valid, legal, and binding agreement of it.

It has received all authorisations and consents required under the law under
which it is organised that are or will be necessary for the entry into and
performance by it, and the validity and enforceability against it, of this
Agreement,

Except as provided in the next sentence, there is no law or agreement to which
it is a party that conflicts with, prevents entry into, delivery, and performance
by it of, or calls into question the validity, legality and enforceability against it
‘of, this Agreement. No representation is made in respect of the laws of the
Kurdistan Region or rag.

It is not @ party to any administrative or judicial proceeding, litigation, or
arbitration that could affect the validity or enforceability of this Agreement as
tom

Neither it nor any of its Affiliates has made, offered, or authorised (and has not
agreed to make and does not expect will be made), with respect to the matters
which are the subject of this Agreement or the Contract, any payment, gift,
promise or other advantage, whether directly or through any other Person, to
or for the use or benefit of any public official (/e, any person holding a
legislative, administrative or judicial office, including any person employed by
or acting on behalf of the Government) or any political party or political party
official or candidate tor office, where such payment, gift, promise or
advantage violate (i) the laws of the Kurdistan Region or of Iraq, (ii) the laws
of the place of incorporation or its principal place of business, or (iii) the
principles described in the Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, signed in Paris on 17
December 1997, which entered into force on [5 February 1999, and the
Convention's Commentaries. No part of its participating interest under
(including any profits it may derive in respect of) the Contract is held (or w be
held pursuant to this Agreement) or payable to, directly or indirectly, to of for
the benefit (directly or indirectly) of any public official or any political pany
or political party official or candidate for office of the Kurdistan Region or
Federal Republic of Iraq.
42

First Amendment Agreement — Sart

‘The Government represents that KEPCO has no claims against Reliance in, arising out
of, o¢ relating to the Contact or Petroleum Operations in the Contract Arca.

GENERAL PROVISIONS

51

S.2

a5

Articles 36 (/nformation and Confidentiality), 39 (Assignment and Change of Control),
41 (Waiver of Sovereign dmmunity), 42.1 (Negotiation, Mediation and Arbitration), and
44 (Notices) of the Contract apply to this Agreement. Unless otherwise specifically
deleted, amended or otherwise changed in this Agreement, all other terms and
conditions of the Contract shall remain valid, enforceable and in full effect.

Except in respect of KEPCO under clause 3.3, this Agreement docs not create any right
under the Contracts (Rights of Third Parties} Act 1999 that is enforceable by any Person
who is nota Party, The Parties may rescind of vary the terms of this Agreement without
notice 10 or the consent of any third party, including in respect of any third party rights
under Clauses 3.3.

Except for the Contract, this Agreement constitutes the final, complete and exclusive
expression of the Parties’ agreement on the matters contained in this Agreement. All
prior and contemporancous negotiations and agreements between the Parties on the
matters contained in this Agreement are expressly merged into and superseded by this
Agreement. The provisions of this Ayreement may not be explained, supplemented or
qualified through evidence of trade usage or a prior course of dealings. In entering into
this Agreement, neither Party has relied upon any statement, representation, warranty or
agreement of the other party except for those expressly contained in this Agreement
There is no condition precedent to the effectiveness of this Agreement, and there are no
representations or warranties, in cach case other than those expressly stated in this
Agreement. Nothing in this Agreement will limit or exclude a Party’s liability arising as
a result of fraud or fraudulent concealment,

Fach Party shall timely exercise all reasonable endeavours to take, or cause to be taken,
all actions necessary or desirable to consummate and make effective the transactions
this Agreement contemplates.

‘The Parties may amend this Agreement only by an agreement of the Parties that
identifies itself as an amendment to this Agreement. The Parties may waive any
provision in this Agreement only by 4 writing signed by the Party against whom the
waiver is sought to be enforced. Any amendment, waiver, or consent signed by the
Minister of Natural Resources is binding on the Government, No failure or delay in
exercising any right or remedy, or in requiring the satisfaction of any condition, under
this Agreement by a Party, and no act, omission or course of dealing between any of the
Parties, will operate as a waiver or estoppel of any right, remedy, or condition. A waiver
made in writing on one occasion will be effective only in that instance and only for the
purpose stated. A waiver once given is not to be construed as a waiver on any future
occasion. No waiver or amendment in respect of this Agreement will constitute a
waiver or amendment of any other agreement between the Parties,
5.7

Fient Aovendment Agreement ~ Sarta

The Parties may execute this Agreement in two counterparts, each of which constitutes
an original, and all of which, collectively, constitute only one agreement. The signatures
of both Parties need not appear on the same counterpart, and delivery of an executed
counterpart signature page by facsimile or electronic scan is as effective as executing
and delivering this Agreement in the presence of the other Party. This Agreement is
effective upon delivery of one executed counterpart from each Party to the other Party.

This Agreement (and any non-contractual obligations arising out of or in connection
with it) is governed by English law.

[Signature page follows.|
First Amendment Agreement — Sarta

For and on behalf of the Kurdistan Regional Government of Iraq:

Prime Minister Minister of Natural Resources

Kurdistan Regional Government Kurdistan Regional Government
On behalf of the Regional Council On behalf of the Ministry of Natural
for the Oil and Gas Affairs Resources in the Kurdistan Region

of the Kurdistan Region ~ Iraq

Signature: _ GAY Signature:...

Barham Salih Ashti Hawrami

Por and on behalf of Reliance Exploration & Production DMCC:

[Signature page to First Amendment Agreement — Sarta)
Firs Amendment Agreement Sarva

For and on behalf of the Kurdistan Regional Government of Iraq:

Prime Minister Minister of Natural Resources

Kurdistan Regional Government Kurdistan Regional Government
On behalf of the Regional Council On behalf of the Ministry of Natural
for the Oil and Gas A’ Resources in the Kurdistan Region

of the Kurdistan Region — Iraq

Barham Salih Ashti Hawrami

For and on behalf of Reliance Exploration & Production DMCC:

[Signature page fo First Amendment Agreement — Scarta|
